Citation Nr: 1432406	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-42 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

3. Entitlement to a disability rating greater than 10 percent for a low back disability.  

4. Entitlement to a disability rating greater than 10 percent for bilateral flat feet. 

5. Entitlement to a compensable disability rating for a left knee disability prior to January 12, 2011 and to a rating greater than 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to October 1995 and from December 1995 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The April 2008 rating decision denied service connection for PTSD and a right knee disability, reduced the Veteran's disability ratings for his low back and bilateral flat feet from 10 percent to noncompensable, and denied a compensable rating for his left knee disability.  In an October 2009 rating decision from the VA RO in St. Louis, Missouri, the RO found that there was clear and unmistakable error in the April 2008 rating decision and restored the 10 percent ratings for his low back disability and bilateral flat feet.  

In a February 2012 rating decision from the VA RO in Houston, Texas, the RO increased the Veteran's disability rating for his left knee to 10 percent, effective January 12, 2011.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The VA RO in Houston, Texas currently has jurisdiction over the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran has requested a video conference hearing and one has not been scheduled.  He is entitled to a hearing as a matter of right.  38 C.F.R. § 20.700(a) (2013).  A remand is necessary to schedule a video conference hearing.  38 C.F.R. §§ 19.9, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



